Citation Nr: 1436923	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  96-41 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the appellant is the Veteran's surviving spouse for the purpose of Department of Veterans Affairs (VA) Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1971 to March 1979.  He died in May 1984.  The appellant seeks benefits as his surviving spouse.

The history of this claim is long and complicated.  The appeal was initiated in response to a May 1996 administrative decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of VA, which determined that the appellant was not the Veteran's surviving spouse.  This appeal came before the Board of Veterans; Appeals (Board) in July 2000, when the Board confirmed the denial of surviving spouse status.  Jurisdiction over the appellant now lies with the St. Petersburg, Florida, RO.

The appellant appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court) which in September 2001, on the basis of VA's motion in light of the passage of a new statute governing VA's duties to notify and assist claimants, vacated the denial and remanded the matter to the Board for further consideration.  In November 2001, a three judge panel reconsidered this action, and affirmed it.  The Court specifically stated that a Board finding that the appellant was the Veteran's "legal widow" was not disturbed.

In August 2002, the Board again denied surviving spouse status for the appellant, and the appellant again appealed the decision to the CAVC.  On the basis of a Joint Motion for Remand, the Court in March 2003 vacated the Board's denial and remanded the matter for further consideration.  Consistent with the Court's directives, the Board in turn remanded the appeal in February 2004, February 2005, and October 2005.  In September 2006, the Board once more denied surviving spouse status.  The appellant again sought review by the Court, and in February 2008 the CAVC, on the basis of a Joint Motion for Remand, once again vacated the Board's decision and remanded the matter for additional development.  

In September 2008 and August 2011, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  All requested actions having been taken, the case is now returned to the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant testified at a May 2000 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  The presiding VLJ's employment with the Board ended soon after issuance of the September 2006 decision.  The law requires that a VLJ who conducts a hearing on appeal must participate in any decision in the case.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707. The appellant was therefore offered an opportunity for a new hearing in March 2008; she declined such in April 2008.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in June 1973.

2.  Although there is a November 1977 divorce decree of record, this divorce was set aside by an order of the appropriate State court in April 2000.

3.  The appellant is the legal widow of the Veteran, who died in May 1984.

4.  The appellant and Veteran did not live together continuously from the date of marriage to the date of the Veteran's death.

5.  The separation from January 1974 to some time in late 1979 or early 1980 was by mutual decision for the purpose of convenience in light of the Veteran's duty locations and family needs.

6.  The separation from late 1979 or early 1980 was due to the misconduct of, or procured by, the Veteran without the fault of the appellant.

7.  The appellant has not remarried or lived with another person and held herself out openly to the public as the spouse of such.


CONCLUSION OF LAW

The appellant is entitled to recognition as a surviving spouse of the Veteran for purposes of VA DIC benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.53, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Analysis

Benefits may be paid to the surviving spouse of a Veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1318, 1541.

A "surviving spouse" is a person who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. §§ 3.50, 3.53.

The facts of the case appear largely undisputed, as was noted by the appellant's attorney in a March 2014 brief.  The Veteran and appellant were married in June 1973.  Soon after the marriage, the Veteran was posted to Vietnam, and then to Yuma, Arizona.  During these periods, the appellant lived in New Jersey with relatives; the Board finds that this separation was by mutual agreement of the parties, for the sake of convenience.  Given the age of the children of the marriage and the hardships of the duty locations, it was reasonable for the appellant and Veteran to live separately.  The Board finds that the requirement of cohabitation was not broken during this period.

In November 1977, the Veteran secured a divorce decree from an Arizona court; he reported that he was unaware of the location of the appellant.  Nevertheless, despite the divorce decree, the appellant maintains, and neighbors have corroborated, that the Veteran continued to visit the appellant in New Jersey and stay for extended periods of time, such as school vacations, through at least 1979.  There is no indication that the Veteran ever informed the appellant of the divorce.  While it does appear the Veteran did not formally acknowledge parentage of a child born in October 1977, he also did not affirmatively refute such.  

In December 1977, the Veteran was transferred to McKeesport, Pennsylvania; he was discharged from the Navy in March 1979.  It appears he enrolled in college there.  He did not physically live with the appellant during this time, and at some point stopped visiting and spending time with the appellant and her children.  The appellant has stated that up until that time, they had spoken of finding housing together.  The Veteran then married another woman ("GG") in June 1980.  The appellant maintains that at some point in 1979 or early 1980, the Veteran simply walked away from the relationship and never returned, a characterization supported by his actions.

The Board therefore finds that the nature of the separations altered substantially in late 1979 or early 1980.  The lack of cohabitation was no longer by mutual agreement, or for the convenience of the family.  In effect, the Veteran at that time deserted the marriage.  The Board recognizes that in 1979, the Veteran did believe himself to be divorced, but such decree was vacated in 2000, and has no legal effect.  Further, regardless of the existence of the divorce, the Veteran had up to that point continued to hold himself out as the appellant's spouse.  The Veteran's subsequent abandonment of that position, to include marrying GG following what appears to be an improperly obtained divorce, constitutes misconduct in the procurement of the separation.  

Accordingly, the Board finds that the appellant must be considered a surviving spouse of the Veteran for purposes of DIC entitlement.  She and the Veteran were married, and under the applicable laws and regulations cohabitated from the date of marriage to sometime in 1979 or early 1980, when the Veteran, through his own misconduct, and without fault on the part of the appellant, secured his separation from the appellant.

The Board is aware that GG has been in receipt of DIC benefits as a surviving spouse of the Veteran effective since June 1984.  The decision above may well impact her continued entitlement to such benefits; she was therefore made aware of these proceedings in February 2012 correspondence.  In compliance with the regulations governing simultaneously contested claims-claims in which an allowance of one claim results in a disallowance of another-the Veteran was provided copies of the statement of the case and supplemental statements of the case (SOC and SSOCs) issued.  That notice has also been supplemented with provision of the most recent SSOC, and these documents have amply notified her of the content and filing of the appellant's claim, NOD, and substantive appeal.  38 C.F.R. §§ 19.100-102. 20.3(p).  She has declined, however, to participate in the case in any meaningful manner, submitting only updated direct deposit information in response.  Her continued entitlement to surviving spouse status, and to payment of DIC benefits, is beyond the scope of the Board's consideration herein.



ORDER

Recognition of the appellant as a surviving spouse of the Veteran for purposes of VA DIC benefits is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


